Order so far as appealed from modified by granting item 6 in toto, and by granting item 9 to the extent of directing plaintiff to give a complete statement in detail, containing the exact nature, character and extent of the alleged services claimed to have been rendered to Frank B. Hower, and performed by plaintiff, and also containing the approximate dates upon which the services are alleged to have been performed, and the places where they were performed, and as so modified affirmed, with twenty dollars costs and disbursements to the appellants. No opinion. The bill of particulars to be served within ten days from service of order. Present — Finch, P. J., Martin, O’Malley, Townley and Glennon, JJ.